Title: To Thomas Jefferson from Augustine Davis, 1 August 1791
From: Davis, Augustine
To: Jefferson, Thomas


Richmond, 1 Aug. 1791. Acknowledging TJ’s of the 24th authorizing him to establish two cross-posts. Without knowing anyone who would undertake the business, he inserted the enclosed advertisement in the newspaper. His enquiries promise success, especially as to that at Staunton. It has been recommended that he try to get it “extended to the Shoula Springs, about 120 miles further,” placing Staunton in the middle and requiring the route to be run weekly, so also from New London on the other route.—Supposing considerable aid will be given by David Ross in both instances, he will try to get his opinion and patronage before proceeding. “On Main Holston, about 300 miles hence, Mr. Ross has a considerable Iron-Works; from thence to Kentucky, and to the Cumberland Country, (I am informed) travellers generally go in Companies, so that a pointed Contract could not be expected further.”—He will be glad to have TJ’s commands and instructions regularly.
